*432Defendants met their burden of showing that the requested records relating to plaintiffs hepatitis are relevant to a physical condition that plaintiff placed “in controversy” through his deposition testimony (Dillenbeck v Hess, 73 NY2d 278, 287 [1989]). Furthermore, the records relating to plaintiffs depression were relevant. Plaintiff alleged that because of defendants’ conduct, he suffered physical injuries that has resulted in him spending “everyday or at least part of everyday from the date of the accident confined to his bed and home” (see id.). Concur — Saxe, J.E, Sweeny, Catterson, Freedman and Román, JJ.